     Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 1 of 17



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION
UNITED STATES OF AMERICA
v.                                   CRIMINAL NO. 3:19—cr-128-DCB-LRA
BRETT K. HICKMAN                                               DEFENDANT
                                   ORDER

     Before the Court is Defendant Brett K. Hickman

(“Hickman”)’s Motion to Suppress. [ECF No. 25]. The Court held a

hearing on the Motion on July 14, 2020 and it is now ripe for

review. Having heard from the parties, considered the motion,

applicable statutory and case law, and being otherwise fully

informed in the premises, the Court finds as follows:

                                Background

     Hickman was indicted by a federal Grand Jury on July 24,

2019 and charged with one count of violating 18 U.S.C. § 1111,

First Degree Murder and one count of violating 18 U.S.C. §

2241(c), Aggravated Sexual Abuse. The instant Motion to Suppress

[ECF No. 25] asserts that Hickman made a series of involuntary

statements during questioning on June 8, June 13, and June 19,

2019.

     On June 8, 2019, Neshoba County 911 dispatch received a

call that a 2-year-old female (K.F.) was barely breathing and

cold to the touch. The caller claimed that the child was taking

                                     1
    Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 2 of 17



a bath with her sister. Neshoba County 911 dispatch contacted

Choctaw Police and Emergency Services Personnel (“EMS”) who sent

officers and an ambulance to the scene. EMS found Hickman with

the unresponsive child. EMS noted that the child was in dry

clothes. Hickman was the live-in-boyfriend of the child’s

mother, Gwendolyn Frazier (“Frazier”). EMS transported K.F. to

Neshoba General Hospital in Philadelphia, Mississippi. Hickman

also went to the hospital.

     The responding Choctaw Police Officer observed bruising to

the child’s facial area. Medical staff informed the officer that

K.F. had multiple bruises on the facial area, what looked like a

burn mark on her leg, and vaginal tearing. The officer requested

that an investigator be notified of the situation.

     Choctaw Police Department Investigator, Gabriel Billie

(“Billie”), responded to the hospital, took photos of the

deceased child, and collected various items of evidence. Billie

spoke with Hickman briefly at the hospital and asked if he would

be willing to come to the police station to talk about what

happened. Hickman did not have a means of transportation. Billie

asked if Hickman would be willing to ride with an officer to

Choctaw Justice Complex. Billie advised Hickman that he was not

under arrest and that he merely wanted to talk with Hickman




                                    2
    Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 3 of 17



about what happened to the child. Hickman agreed to ride with

the officer and was not handcuffed or restrained in any way.

     In the subsequent investigation, officers interviewed

Hickman on three separate occasions: June 8, June 13, and June

19, 2019. In each interview, Hickman was apprised of his rights.

Hickman was always permitted to leave, was never handcuffed, and

was informed – on each occasion – that he was not under arrest.

Hickman was arrested on August 1, 2019. Once in custody, Billie

attempted to interview Hickman, but Hickman refused and invoked

his right to an attorney.

     The Government asserts that Hickman was not in custody for

Miranda purposes until he was arrested. Hickman claims that he

was in custody for all three interviews and that his statements

from those interviews should be suppressed.

                                  Discussion

     In Miranda v. Arizona, 384 U.S. 436 (1966), the Supreme

Court determined that “the Fifth and Fourteenth Amendments’

prohibition against compelled self-incrimination required that

custodial interrogation be preceded by advice to the putative

defendant that he has the right to remain silent and also the

right to the presence of an attorney.” Edwards v. Arizona, 451

U.S. 477, 481–82 (1981). “[I]f the accused indicates in any

manner that he wishes to remain silent or to consult an

                                    3
    Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 4 of 17



attorney, interrogation must cease, and any statement obtained

from him during interrogation thereafter may not be admitted

against him at his trial.” Fare v. Michael C., 442 U.S. 707, 709

(1979) (citing Miranda, 384 U.S. at 444–45). Not only must the

interrogation cease, but law enforcement also may not re-

approach the suspect for further questioning until a lawyer has

been made available. See Edwards, 451 U.S. at 484 (“[A]n

accused, ... having expressed his desire to deal with the police

only through counsel, is not subject to further interrogation by

the authorities until counsel has been made available to him,

unless the accused himself initiates further communication,

exchanges, or conversations with the police.”)

     However, the interests protected by Miranda warnings only

apply to custodial interrogation. United States v. Wright, 777

F.3d 769, 774 (5th Cir. 2015). A suspect is “in custody” for the

purposes of Miranda “when placed under formal arrest or when a

reasonable person in the suspect's position would have

understood the situation to constitute a restraint on freedom of

movement of the degree which the law associates with formal

arrest.” Id. at 596. “Two discrete inquiries are essential to

the determination: First, what were the circumstances

surrounding the interrogation; and second, given those

circumstances, would a reasonable person have felt he or she was

at liberty to terminate the interrogation and leave.” United
                                    4
    Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 5 of 17



States v. Cavazos, 668 F.3d 190, 193 (5th Cir. 2012) (quoting

J.D.B. v. North Carolina, 564 U.S. 261, 270 (2011)).

     “The requisite restraint on freedom is greater than that

required in the Fourth Amendment seizure context.” Wright, 777

F.3d at 774(citing United States v. Bengivenga, 845 F.2d 593,

598 (5th Cir. 1988)). “Whether a suspect is ‘in custody’ is an

objective inquiry that depends on the ‘totality of the

circumstances.’” United States v. Ortiz, 781 F.3d 221, 229 (5th

Cir. 2015) (quoting Wright, 777 F.3d at 774–75).

     The Fifth Circuit has identified factors relevant to the

custody inquiry:

     (1) the length of the questioning; (2) the location of
     the questioning; (3) the accusatory, or non-accusatory
     nature of the questioning; (4) the amount of restraint
     on the individual's physical movement; and (5)
     statements made by officers regarding the individual's
     freedom to move or leave.
United States v. Romero–Medrano, 207 F.Supp.3d 708, 711–12 (S.D.

Tex. 2016) (citing Wright, 777 F.3d at 775). No one factor is

determinative. Wright, 777 F.3d at 775. In a motion to suppress,

the defendant has the burden of proving he or she was under

arrest or in custody. United States v. Webb, 755 F.2d 382, 390

(5th Cir. 1985) (citing United States v. Charles, 738 F.2d 686,

692 (5th Cir. 1984) (overruled on other grounds)). An

individual’s Fifth Amendment right against self-incrimination is

only implicated during custodial interrogation. See Wright, 777

                                    5
    Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 6 of 17



F.3 at 777. Furthermore, if an individual is not “in custody,” a

court need not reach the issue of whether the individual’s

reference to a lawyer was an “unambiguous or unequivocal request

for counsel,” as required in the suppression context. Id.

     The Court will review the three interviews in question and

consider the factors set out by the Fifth Circuit to determine

whether Hickman was ever “in custody” prior to his arrest.

The First Interview

      On June 8, 2019, Hickman agreed to ride with officers to

the Choctaw Justice Complex. The purpose of the interview was to

analyze the events leading to K.F.’s death. Billie and Special

Agent Charles Morrow (“Morrow”) of the Federal Bureau of

Investigation (“FBI”) met with Hickman and advised him of his

rights. When advised that he had a right to talk to a lawyer,

Hickman asked, “what does that mean?” Morrow responded by saying

that Hickman had a right to have a lawyer present and that he

could talk to the lawyer for advice and that the lawyer could be

present during questioning. Billie explained that it was the

police department’s procedure to advise people of their rights.

Morrow further advised Hickman that he was not under arrest and

that he could stop the interview at any time.

     Hickman initialed the Advice of Rights form at various

places and signed the waiver indicating that he was willing to

                                    6
    Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 7 of 17



talk with the police without a lawyer. The first interview was

recorded. During this interview, Hickman made a statement

indicating that K.F. received her injuries because of a fall in

the bathtub while bathing. The interview began at approximately

11:45 p.m. and lasted approximately two and a half hours.

Hickman did not have a ride home, so he stayed at the Justice

Complex until Billie finished a subsequent interview – with the

child’s mother, Frazier – at approximately 4:00 a.m. the

following morning. At the end of Frazier’s interview, Billie

asked Hickam to sign a Voluntary Consent to Search form for his

house. [ECF No 34-5]. Billie then drove Hickman – who was seated

in the front of the vehicle – back to Hickman’s home.

     The factors weigh against custody for the first interview.

When looking at the totality of the circumstances, it is clear

that Hickman was not in custody during his first interview. He

agreed to ride with Officer Billie to the Choctaw Justice

Complex, he was never handcuffed or restrained in any way, he

was repeatedly told that he was not under arrest, that he was

free to have an attorney present with him, and that he could

stop the interview at any time. See Wright, 777 F.3d at 773,

776(finding that a defendant was not in custody when he was

questioned without handcuffs and permitted the freedom to remove

himself from police questioning).



                                    7
    Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 8 of 17



     A suspect who voluntarily accompanies police to the station

to talk with them is not automatically deemed to be in custody.

See Oregon v. Mathiason, 429 U.S. 492, 493 (1977) (“A suspect

who voluntarily accompanies police to the station to talk with

them is not automatically deemed to be in custody.”). Also, if a

defendant is told that he is not under arrest by an agent, it

“weighs against a finding of custody.” United States v. McNair,

444 Fed.Appx. 769, 770 (5th Cir. 2011); see also United States

v. Howard, 991 F.2d 195, 200 (5th Cir. 1993); see also United

States v. Wright, 777 F.3d 769, 775 (5th Cir. 2015).

     Here, the duration of the interview weighs in favor of the

Defendant. The total duration of the first interview was

approximately two and a half hours. While there is no

constitutional time limit that definitively triggers Miranda,

“detention of a defendant for ‘approximately an hour raises a

considerable suspicion.’” United States v. Romero-Medrano, 207

F.Supp.3d 708, 711–12 (S.D. Tex. 2016)(citing United States v.

Harrell, 894 F.2d 120, 124 n.1 (5th Cir. 1990)). However, a

lengthy interrogation is not per se evidence that a defendant

was in custody. See McNair, 444 Fed.Appx. at 770(“[T]he fact

that [the defendant’s] interrogation lasted for almost two hours

does not mean that the interrogation was per se custodial.”)

Duration should not “be examined alone to determine custody.”

United States v. Patterson, 393 F.Supp.3d 456, 473 (E.D. La.
                                    8
    Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 9 of 17



2019). Furthermore, the Court is not persuaded that the fact the

interview was conducted in the early hours of the morning is

indicative of custody. Hickman’s interview was logically done

after law enforcement collected evidence at the hospital and

satisfied other administrative and investigatory needs prior to

any questioning. There is no evidence that law enforcement

delayed its interrogation of Hickman. In contrast, the later

interviews on June 13 and 19, 2019 occurred during the day time.

     The Court finds that it is appropriate to consider why the

interview lasted so long. Courts look to see if an interview

consists of police officers hounding a defendant for hours “with

variations of the same questions all pertaining to the same

singular event.” Id. at 468. Courts also look to see whether the

questioning was “accusatory or non-accusatory,” and whether the

defendant was “confronted with evidence of guilt.” Id.(citing

Wright, 777 F.3d at 775).

     The Court has reviewed Government’s Exhibit G-2, the video

of Hickman’s June 8, 2019 interview. [ECF No. 34-2]. The law

enforcement officers were interviewing Hickman about the death

and possible sexual assault of a child, a complex issue that

involves a certain depth of discussion to fully understand the

events as transpired. At no point during the interview, did

Agent Morrow or Officer Billie accuse Hickman of a crime. It is


                                    9
   Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 10 of 17



clear upon review that this interview was conducted in a calm

manner, was intended to gather information about the situation

and the parties involved, and was not conducted in an accusatory

manner.

     A significant portion of the interview consisted of Hickman

providing a statement about the events that had transpired

earlier that day where he claims that K.F. drowned and

describing his response to finding her. It involved gathering

the separate familial histories of Hickman and Frasier, as well

as their relationship as a couple. There is no evidence

whatsoever of coercion or any other oppressive tactics which

have been identified in other cases which have resulted in the

suppression of evidence.

     Accordingly, after reviewing the interview, and considering

the fact that Hickman was told he could leave and stop the

questioning at any point, that Hickman was informed he was not

under arrest, he was not physically restrained, and considering

other relevant factors, the Court finds that he was not in

custody during his first interview. Inasmuch as the defendant

was not in custody, the Court need not reach whether Hickman’s

question about having a lawyer was an “unambiguous or

unequivocal request for counsel.” Wright, 777 F.3d at 777.

The Second and Third Interviews

                                   10
   Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 11 of 17



     On June 13, 2019, Morrow and Billie reached out to Hickman

and asked if he would be willing to discuss the case again.

Hickman responded that he did not have a vehicle and agreed to

ride with the officers to Choctaw Justice Complex. Again, Morrow

and Billie reminded Hickman that he was not under arrest.

     Upon arriving to the Choctaw Justice Complex, Special Agent

George Odom (“Odom”) asked Hickman if he would be willing to

take a polygraph, to which he agreed. Odom wrote out three

questions on a legal pad for Hickman to answer. (1) did you

voluntarily agree to take a polygraph exam? (2) Did you come to

this exam voluntarily? (3) Do you understand that you are free

to go at any time?

     Hickman proceeded to initial and answer each of these in

writing. Odom then verbally advised Hickman of his Miranda

rights and provided him with a copy of an Advice of Rights Form

(FD-395). Hickman said that he understood his rights and

indicated that he was willing to answer questions without a

lawyer present. Hickman was also provided a Consent to Interview

with Polygraph form (FD-328), to which he acknowledged that he

understood and signed.

     In his second interview, Hickman provided a written

statement. He claimed that, on the day K.F. died, she was

outside with him while he was working on a truck. [ECF No. 34-9]

                                   11
   Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 12 of 17



at 2. The truck was on a jack and Hickman was under the truck

working on the transmission. According to Hickman, K.F. was

“laid down… underneath the front tire” and he did not notice

that, when he was moving the transmission back and forth, the

truck was slowly coming down. Id. at 2–3. As he described it,

K.F. was crushed by the front tire and he quickly jacked the

truck up to get her out. Then he sent her inside to take a bath.

Id. at 3.

     On June 19, 2019, Billie contacted Hickman at his place of

employment, a local auto garage. Billie asked if he would be

willing to come to the station to ask additional questions about

the child. Hickman agreed, and Billie came to pick him up for

the interview. Hickman rode in the front seat of the truck with

no handcuffs.

     At the Choctaw Justice Complex, Hickman met with Odom who

asked if he would be willing to take another polygraph exam.

Odom reassured Hickman that this polygraph was optional and that

he would be free to leave at any time. Odom also told Hickman

that he would be given a ride home if he wished to stop the

interview. Hickman agreed to take the test and was once again

asked questions regarding the voluntariness of the polygraph.

Odom verbally advised Hickman of his Miranda rights and Hickman

said that he understood. Odom then presented Hickman with the


                                   12
   Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 13 of 17



consent for Interview with Polygraph form. Hickman told Odom

that he understood everything on the form and agreed to sign it.

     During the interview, Hickman told Odom that he had

inserted his thumb in K.F.’s vagina by accident on June 8, 2019.

After the polygraph, Hickman met with Morrow and Odom and told

them that he began wrestling with K.F. after the accident with

the truck. He told law enforcement that he jumped as high as he

could and accidentally landed with his knee on K.F.’s stomach.

Hickman told the agents that he picked her up in a choke slam

that caused her head to hit the floor. Hickman provided a

detailed written statement.

     Hickman drank water throughout the third interview and took

bathroom breaks as needed. At one point, Agent Odom took a break

and provided Hickman with a sandwich and snacks. Hickman met

with Agent Odom in one room and Hickman requested to move into

the conference room to write out his statement. After meeting

with the agents, Hickman was taken back home.

     Hickman was not in custody in the second or third

interview. The officers informed Hickman that he could leave at

any point, he was not restrained in any way, he was read his

Miranda rights, he was able to move freely – the interviewers

acquiesced to Hickman’s request to move to the conference room

to write his statement.

                                   13
   Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 14 of 17



     As previously discussed, the duration of the interviews is

not a dispositive factor and should be looked at in concert with

the other factors of the interrogation. Additionally, the fact

that Hickman was transported to the Justice Complex in a police

vehicle is not indicative of custody because Hickman did not

have another mode of transportation, he was never restrained in

the vehicle, and, in fact, he typically sat in the front seat

with the person giving him a ride. Hickman was also not in

custody because he was the focus of the investigation. See

Beckwith v. United States, 425 U.S. 341 (1976). (The Court

rejected the notion that the “in custody” requirement was

satisfied merely because the police interviewed a person who was

the “focus” of a criminal investigation).

     Here, law enforcement made it explicitly clear to Hickman

at every interview that he was not under arrest, that he did not

have to answer any questions if he did not want to, that he had

a right to retained or appointed counsel, and that he was free

to leave at any time. Accordingly, the Court finds that Hickman

was not in custody. Therefore, the Court finds that the

statements that Hickman voluntarily gave to law enforcement

during the three interviews in question should not be

suppressed.

The Defendant’s Waiver of his Rights under Miranda


                                   14
   Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 15 of 17



     However, even if the Court had found that Hickam was in

custody, his statements would not be suppressed because he was

read his Miranda rights and waived them.

     Before the Government may introduce a defendant’s

incriminating statement in its case in chief, it must prove a

voluntary, knowing and intelligent waiver of the accused’s

Miranda rights. Miranda v. Arizona, 384 U.S. 436, 475 (1966);

Moran v. Burbine, 475 U.S. 412 (1986). Whether a defendant has

waived his rights under Miranda "present[s] a factual question

for the district court." United States v. Collins, 40 F.3d95,

98-99 (5th Cir. 1994). In determining whether a waiver was

valid, courts analyze the totality of the circumstances

surrounding the interrogation. Moran v. Burbine, 475 U.S. 412,

421 (1986). See also United States v. Boche-Perez, 755 F.3d 327,

342-43 (5th Cir. 2014). (Court found a valid wavier based on

totality of the circumstances where the interview lasted an

hour, was conducted in a large room, officers came and went, and

defendant received breaks).

     The defense argues that Hickman did not voluntarily or

knowingly waive his rights. The defense relies on the fact that

Hickman asked what an attorney could do for him when he was read

his Miranda rights before his first interview. However, officers

do not have to explain substantive criminal law or the rules of


                                   15
   Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 16 of 17



evidence to a suspect. See Harris v. Riddle, 551 F.2d 936, 938

(4th Cir. 1977). There is no burden on police beyond the

administration of the warnings. See United States v. Guerra, No.

SA-13-cr-274-QLG, 2013 WL 11740204, at *3 (W.D. Tex. Oct. 2,

2013). The duty is discharged when the warnings required by

Miranda are fully and fairly given. Id.

     Additionally, asking a question about one’s right is not

necessarily an invocation of the right. See Blakeney v. Bingham,

No. 2:11-cv-75-KS-MTP, 2013 WL 4015009, at * (S.D. Miss. Aug. 6,

2013)(finding that the defendant saying “I don’t know if I need

a lawyer or not,” “Do I have the right to stop talking?” and “I

need to talk to somebody” did not constitute an unambiguous

request for an attorney). In order to invoke the right to

counsel during a custodial interrogation, the accused must make

a statement that can be “reasonably construed to be an

expression or desire for the assistance of an attorney.” McNeil

v. Wisconsin, 501 U.S. 171, 178 (1991). The invocation of the

right to counsel cannot be “ambiguous or equivocal.” Davis v.

United States, 512 U.S. 452, 459 (1994). In other words, if a

reasonable officer “in light of the circumstances would have

understood only that the suspect might be invoking the right to

counsel,” law enforcement may continue questioning the suspect.

See id.



                                   16
   Case 3:19-cr-00128-DCB-LRA Document 35 Filed 08/03/20 Page 17 of 17



     In this case, Hickman never claimed that he wanted a

lawyer. Instead, he merely asked what a lawyer could do for him

if he had one with him. That is not an unambiguous or

unequivocal invocation of the right to counsel, therefore, law

enforcement had the authority to continue questioning him.

Hickman was told on numerous occasions that he had the right to

an attorney, but it was not until his arrest on August 1, 2019

that he invoked the right.

     Accordingly,

     IT IS HEREBY ORDERED that the Defendant’s Motion to

Suppress [ECF No. 25] is DENIED.

     SO ORDERED this the 3rd day of August, 2020.




                                         ___/s/ David Bramlette______
                                         UNITED STATES DISTRICT JUDGE




                                   17
